Citation Nr: 0826698	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-27 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine with spondylosis and post 
laminectomy syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.  When this claim was 
originally before the Board in July 2007, it was remanded for 
further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran is currently diagnosed with status-post two 
laminectomies of the L5 to S1 discs in 1977 and 1994, post-
laminectomy syndrome, degenerative joint disease of the spine 
with spondylosis, and degenerative disc disease.  He contends 
that he first hurt his back during basic training at Fort 
Jackson.  He has reported seeking treatment at Fort Devens, 
Fort Hood, Fort Meade, and Fort Myers, but claims that his 
service medical records are incomplete.   

Further, although the veteran has reported service in the 
Army Reserves from November 1971 to January 1974, the only 
service medical records associated with claims file are from 
the veteran's service in the Army from January 1968 to 
November 1971.  Further efforts at obtaining a complete copy 
of the veteran's service medical records should be taken 
before the Board renders a decision in this case.

Finally, as the case must be remanded for the foregoing 
reasons, additional efforts should be undertaken to obtain 
treatment records from the veteran's 1977 laminectomy, 
performed by Samuel W. Huddleston, III, M.D, at Northside 
Hospital in Johnson City.  The veteran should also be 
afforded a VA examination.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or 
agencies and request verification of the 
complete dates and types of the veteran's 
Army Reserve service from November 1971 to 
January 1974, i.e., whether it was active 
duty, active duty for training, or 
inactive duty training.  All periods of 
active duty for training or inactive duty 
training should be separately noted.  

2.  Contact the appropriate agency or 
agencies, and request copies of the 
veteran's complete service medical records 
dated from January 1968 to November 1971, 
including, but not limited to, all 
clinical records from Fort Devens, Fort 
Hood, Fort Meade, and Fort Myers.  Also, 
request copies of the veteran's complete 
medical records for his Army Reserve 
service, dated from November 1971 to 
January 1974.  If these records are not 
available, a negative reply must be 
provided.

3.  Make arrangements to obtain complete 
copies of the veteran's treatment records 
for a laminectomy in 1977 from Samuel W. 
Huddleston, III, M.D. and from Northside 
Hospital in Johnson City.  

4.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any currently diagnosed low back disorder 
had its onset during active service or is 
related to any in-service disease or 
injury.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, after all appropriate 
development has been completed, to include 
a VA examination if warranted, 
readjudicate the veteran's claim on 
appeal.  If the claim remains denied, 
provide the veteran and his 
representative, if any, with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

